Citation Nr: 0325575	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-14 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty for a total of 7 years, 11 
months and 12 days, including a period from December 1961 to 
December 1965.  The appellant is the veteran's spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In a decision dated June 14, 2001, the Board denied the 
appellant's claim for entitlement to special monthly 
compensation based on the need for regular aid and 
attendance.  Thereafter, the appellant filed an appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2003 the Court issued an order vacating the 
Board's June 2001 decision and remanding the case for 
readjudication.

The Board wrote to the appellant's attorney in May 2003 and 
advised him that he had 90 days to submit additional evidence 
or argument in regard to the claim.  The attorney submitted 
additional argument and evidence that has been associated 
with the claims file.


REMAND

As noted in the Introduction, the Board previously denied the 
appellant's claim in January 2001.  The basis of the Board's 
denial was that the veteran's need for aid and attendance was 
not due to his service-connected disabilities of depressive 
neurosis, residuals of a right index finger fracture, 
residuals of a right second toe fracture, appendectomy scar, 
and residuals of a left eye injury.  

The primary reason for the Court's decision to vacate and 
remand the case was the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106- 475, 114 
Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
became effective during the pendency of this appeal.  The 
Court found that VA had not met the requirements for 
providing notice of who is responsible for obtaining the 
information or evidence necessary to substantiate the 
appellant's claim.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 U.S.C.A. § 5103 (West 2002).  The Court 
also noted that the Board did not discuss whether a new 
examination or opinion was necessary to make a decision in 
the case.  See 38 U.S.C.A. § 5103A(d) (West 2002).

The Board notes that the last aid and attendance examination 
in this case was conducted in September 1999.  A new 
examination is now required in order to fairly and properly 
evaluate the pending claim.

The Court also made reference to a Board remand from March 
1996 that directed the RO to afford the veteran a medical 
examination and to obtain an opinion as to whether the 
veteran's service-connected disabilities rendered him in need 
of regular aid and attendance.  The Court opined that there 
was no evidence in the record that the Board's March 1996 
remand order was satisfied.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Although there may have been deficiencies in the examination 
obtained as a result of the 1996 remand, the Board 
nevertheless issued a decision in December 1997 that denied 
the claim.  The appellant submitted a motion for 
reconsideration in December 1997.  Her motion was denied in 
May 1998.  There is no indication in the claims file that she 
appealed the December 1997 Board decision.  Accordingly, that 
decision is now final.  See 38 U.S.C.A. § 7266 (West 2002); 
38 C.F.R. § 20.1100 (2002).  It would therefore appear that 
any disagreement regarding the Board's actions in regard to 
the March 1996 remand may now only be addressed through a 
motion for reconsideration or a motion to revise the December 
1997 Board decision on the basis of clear and unmistakable 
error (CUE).  See 38 U.S.C.A. §§  7103, 7104, 7105, 7111 
(West 2002); 38 C.F.R. §§ 20.1000-20.1003, 20.1400-20.1411 
(West 2002).  Nevertheless, as already stated above, another 
examination will be conducted pursuant to instructions set 
out below in an attempt to answer the question of whether 
service-connected disabilities combine to cause the veteran 
to be in need of regular aid and attendance.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  
The appellant should be specifically 
told of the information or evidence 
she should submit, if any, and of 
the information or evidence that VA 
will obtain with respect to her 
claim for the veteran's entitlement 
to special monthly compensation 
based on the need for regular aid 
and attendance.  38 U.S.C.A. 
§ 5103(a) (West 2002).  She should 
also be told of the period for 
response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if 
applicable.  

2.  The veteran should be afforded a 
VA general examination to determine 
any need for regular aid and 
attendance.  All indicated tests and 
studies are to be performed.  The 
claims file is to be made available 
to the examiner prior to examination 
for use in the study of the case, 
and the report should contain a 
remark indicating whether the file 
has been reviewed.  In addition to 
reporting the objective physical 
findings, the physician should 
provide an opinion as to how the 
veteran's disabilities impact on his 
performance of the activities of 
daily living.  The record should 
include an opinion as to whether the 
veteran has an inability to dress or 
undress himself, or to keep himself 
ordinarily clean and presentable; 
whether there is frequent need of 
adjustment of any special prosthetic 
or orthopedic appliances which by 
reason of the particular disability 
cannot be done without aid.  The 
examiner must state whether the 
veteran is unable to feed himself 
through loss of coordination of 
upper extremities or through extreme 
weakness; or whether he is unable to 
attend to the wants of nature; or 
whether he possesses an incapacity, 
physical or mental, which requires 
care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his 
daily environment.

The examiner must determine if the 
veteran does meet the requirements 
for regular aid and attendance.  If 
so, the examiner must express an 
opinion whether the veteran's need 
for aid and attendance is due solely 
to the combined effect of his 
service-connected disabilities.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the appellant and her 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

